 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   DANIEL SANCHEZ,                                      CASE NO. CV18-04956-RAO
12                    Plaintiff,                          Mag. Rozella A. Oliver, Ctrm. 590, 5th Fl., Roybal

13
             vs.                                          AMENDED STIPULATED
14                                                        PROTECTIVE ORDER
     CITY OF LOS ANGELES,
15   Municipality; and DOES 1 through 10,
     Inclusive,
16

17                    Defendants.
18

19   1.       A. PURPOSES AND LIMITATIONS
20            Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public
22   disclosure and from use for any purpose other than prosecuting this litigation may
23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24   enter the following Amended Stipulated Protective Order.1 The parties
25
     1
          The parties entered into a Stipulated Protective Order on September 24, 2018 (Doc. 39).
26
     However, current counsel for Defendant Michael Case was not in the case at that time and,
27
     hence, did not sign that Order. The parties have therefore prepared this proposed Amended
28   Order to include Case’s current counsel.
                                                      1
 1   acknowledge that this Amended Order does not confer blanket protections on all
 2   disclosures or responses to discovery and that the protection it affords from public
 3   disclosure and use extends only to the limited information or items that are entitled
 4   to confidential treatment under the applicable legal principles. The parties further
 5   acknowledge, as set forth in Section 12.3, below, that this Amended Stipulated
 6   Protective Order does not entitle them to file confidential information under seal;
 7   Civil Local Rule 79-5 sets forth the procedures that must be followed and the
 8   standards that will be applied when a party seeks permission from the court to file
 9   material under seal.
10         B. GOOD CAUSE STATEMENT
11         The Los Angeles Police Department (“Department”) conducts internal
12   administrative investigations of Officer Involved Uses of Force and Complaint
13   Investigations (hereinafter “Administrative Investigations”). Once an
14   Administrative Investigation is initiated, a formal investigation number is prepared.
15   Such investigations are reviewed by appropriate command officers in the
16   Department. This review has several purposes: (1) to determine whether the
17   involved officers violated any Department policies or procedures; (2) to determine
18   whether administrative discipline and/or retraining of the involved officers is
19   necessary; and (3) to ascertain if police policies and procedures in such areas as
20   supervision, training, tactics, policies, etc. should be modified. Administrative
21   Investigations are an essential aid to providing critical evaluation of Department
22   officers and policies, and to determine the most effective way to serve the citizens
23   of Los Angeles.
24         The Department strives to maintain the confidentiality of an officer's
25   Administrative Investigations, and the information contained therein, in
26   recognition of the protections granted pursuant to California Penal Code §§ 832.5,
27   832.7, and 832.8 and 1040 et al. of the California Evidence Code. Just as officer's
28   personnel package is maintained as confidential, so too are the Administrative
                                               2
 1   Investigations involving a particular officer(s). Administrative Investigations, like
 2   an officer's personnel package, include information which is both personal in
 3   nature and could potentially impact the liberty interests of the involved police
 4   officers and/or civilians named within. The information obtained from personnel
 5   packages and Administrative Investigations can, and have been used to initiate
 6   disciplinary action against officers, as well as evidence in disciplinary proceedings
 7   where the officer's conduct was considered to be contrary to Department policy. At
 8   this time, the parties have agreed that certain Administrative Investigation
 9   information will be provided pursuant to the terms set forth in this Amended
10   Protective Order. As a result, the parties have agreed to this Proposed Amended
11   Protective Order covering these records for the following Good Cause reasons:
12         Administrative Investigations are maintained as confidential reports and are
13   considered part of the individual officers' personnel records. Administrative
14   Investigations include information which is both personal in nature and could
15   potentially impact the liberty interests of the involved police officers and/or
16   civilians named within. The information obtained from Administrative
17   Investigations can and have been used to initiate disciplinary action against officers
18   and as evidence in disciplinary proceedings where the use of force or tactics used
19   were considered to be contrary to Department policy.
20         Unfettered release of Administrative Investigations have the potential for
21   untold negative results. In terms of societal interests, it would inhibit the
22   Department’s ability to frankly engage in critical self-analysis. Public exposure of
23   many Administrative Investigations could severely threaten the safety and well-
24   being of the individuals, their families and associates. Many Administrative
25   Investigations include embarrassing facts. At a minimum, disclosure of an entire
26   Administrative Investigation would cause needless intrusion of privacy rights and
27   have a negative effect on the Department’s effort to conduct these important
28   investigations. Indeed, for all of these reasons, persons interviewed by
                                                3
 1   Investigators are advised that their statements are being taken for the confidential
 2   use of the Department.
 3         The materials and interview statements of Administrative Investigations are
 4   maintained in protected files in order to maintain their confidentiality. They are
 5   not routinely shown to other city departments. Even then, information which is not
 6   clearly relevant to the rationale governing the request is redacted to ensure the
 7   utmost regard for the privacy rights of the mentioned within a given report. The
 8   reports are not available to the general public except by court order.
 9         In each case involving court-ordered disclosure of information from an
10   Administrative Investigation sought in state or federal court, it is Department
11   policy to seek a protective order limiting use of the information to the case at trial
12   and identifying those persons who may properly be granted access to the
13   information. Absent a protective order, it becomes unrealistic to conceive that the
14   large numbers of attorneys, secretaries, law clerks, paralegals and witnesses
15   involved in many cases will be able to maintain proper confidence of personal,
16   private material absent an order which clearly delineates their responsibilities. The
17   orders further request that said records be returned to the Department after the case
18   has terminated, either by final judgment or otherwise. This request serves to
19   ensure that intrusion into the privacy and employment rights of those involved is
20   limited to the particular case in which the facts are relevant.
21         The issuance of an appropriate protective order makes certain that these
22   privacy concerns are not compromised beyond that degree necessary to the issues
23   before the court. Accordingly, on behalf of the Los Angeles Police Department
24   and those persons identified within a given Administrative Investigation, the
25   Defendant respectfully requests these procedural protections in the instant case.
26         Accordingly, the parties hereby stipulate that the above-referenced
27   Administrative Investigation documents and items are confidential in nature and is
28   appropriately produced pursuant to a protective order.
                                                4
 1          2.     DEFINITIONS
 2          2.1    Action: Daniel Sanchez v. City of Los Angeles, et al., United States
 3   District Court Case No. CV18-04956 RAO
 4          2.2    Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
11   their support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15          2.6    Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced
18   or generated in disclosures or responses to discovery in this matter.
19          2.7    Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve
21   as an expert witness or as a consultant in this Action.
22          2.8    House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association,
26   or other legal entity not named as a Party to this action.
27          2.10 Outside Counsel of Record: attorneys who are not employees of a
28   party to this Action but are retained to represent or advise a party to this Action
                                                5
 1   and have appeared in this Action on behalf of that party or are affiliated with a law
 2   firm which has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation
 9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery
15   Material from a Producing Party.
16         3.     SCOPE
17         The protections conferred by this Amended Stipulation and Order cover not
18   only Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material; and (3) any testimony, conversations, or
21   presentations by Parties or their Counsel that might reveal Protected Material.
22   Any use of Protected Material at trial shall be governed by the orders of the trial
23   judge. This Order does not govern the use of Protected Material at trial.
24         4.     DURATION
25         Upon final termination of this litigation in either the United States District
26   Court (Central District of California) or exhaustion of all appeals, all Confidential
27   Information and all copies thereof shall be returned to the Los Angeles City
28   Attorney’s Office within thirty (30) calendar days along with written confirmation
                                               6
 1   from Plaintiff’s counsel that all materials are being returned pursuant to the terms
 2   of this Amended Stipulation and the District Court’s order on this Amended
 3   Stipulation. Since Plaintiff is alleging both federal and state claims, the City of
 4   Los Angeles and any individual police officer defendants (including those who
 5   may be added as parties to this litigation) object to Plaintiff’s retention, possession,
 6   custody and control of the above-referenced Confidential Information in the event
 7   the federal claims are dismissed and remaining state law claims are remanded to
 8   the Los Angeles County Superior Court (“Superior Court”). These objections are
 9   made pursuant to California law, including but not limited to, the Peace Officer’s
10   Bill of Rights, California Evidence Code Sections 1043 and 1045, as well as
11   Haggerty v. Superior Court (2004) 117 Cal.App.4th 1079. In the event that the
12   federal claims in this litigation are dismissed and the remaining state law claims
13   are remanded to the Superior Court, Defendant City and/or any individual police
14   officer defendants (including those who may be added as parties to this litigation)
15   reserve the right to file any and all necessary motions for an order from the
16   Superior Court compelling Plaintiff and/or his counsel to return all or specified
17   portions of the Confidential Information produced by the City of Los Angeles in
18   this litigation.
19          5.     DESIGNATING PROTECTED MATERIAL
20          5.1    Exercise of Restraint and Care in Designating Material for Protection.
21          Each Party or Non-Party that designates information or items for protection
22   under this Amended Order must take care to limit any such designation to specific
23   material that qualifies under the appropriate standards. The Designating Party must
24   designate for protection only those parts of material, documents, items, or oral or
25   written communications that qualify so that other portions of the material,
26   documents, items, or communications for which protection is not warranted are not
27   swept unjustifiably within the ambit of this Amended Order.
28

                                                7
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to
 4   impose unnecessary expenses and burdens on other parties) may expose the
 5   Designating Party to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2 Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Amended Order must be clearly so designated before the material is
13   disclosed or produced.
14         Designation in conformity with this Order requires:
15         (a) for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the
21   protected portion(s) (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine
28   which documents, or portions thereof, qualify for protection under this Amended
                                               8
 1   Order. Then, before producing the specified documents, the Producing Party must
 2   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 3   If only a portion or portions of the material on a page qualifies for protection, the
 4   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 5   appropriate markings in the margins).
 6         (b) for testimony given in depositions that the Designating Party identify the
 7   Disclosure or Discovery Material on the record, before the close of the deposition
 8   all protected testimony.
 9         (c) for information produced in some form other than documentary and for
10   any other tangible items, that the Producing Party affix in a prominent place on the
11   exterior of the container or containers in which the information is stored the legend
12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
13   protection, the Producing Party, to the extent practicable, shall identify the
14   protected portion(s).
15         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive
17   the Designating Party’s right to secure protection under this Amended Order for
18   such material. Upon timely correction of a designation, the Receiving Party must
19   make reasonable efforts to assure that the material is treated in accordance with the
20   provisions of this Order.
21         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 37.1 et seq.
27         6.3    The burden of persuasion in any such challenge proceeding shall be
28   on the Designating Party. Frivolous challenges, and those made for an improper
                                                9
 1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 2   parties) may expose the Challenging Party to sanctions. Unless the Designating
 3   Party has waived or withdrawn the confidentiality designation, all parties shall
 4   continue to afford the material in question the level of protection to which it is
 5   entitled under the Producing Party’s designation until the Court rules on the
 6   challenge.
 7         7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 8         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 9   disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending, or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories of persons and under
12   the conditions described in this Amended Order. When the Action has been
13   terminated, a Receiving Party must comply with the provisions of section 13 below
14   (FINAL DISPOSITION). Protected Material must be stored and maintained by a
15   Receiving Party at a location and in a secure manner that ensures that access is
16   limited to the persons authorized under this Amended Order.
17         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving Party may disclose any information or item designated
20   “CONFIDENTIAL” only to:
21         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
22   well as employees of said Outside Counsel of Record to whom it is reasonably
23   necessary to disclose the information for this Action;
24         (b)    the officers, directors, and employees (including House Counsel) of
25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
26         (c)    Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                               10
 1         (d)    the court and its personnel;
 2         (e)    court reporters and their staff;
 3         (f)    professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6         (g)    the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information;
 8         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 9   Action to whom disclosure is reasonably necessary provided: (1) the deposing
10   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
11   they will not be permitted to keep any confidential information unless they sign the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
13   agreed by the Designating Party or ordered by the court. Pages of transcribed
14   deposition testimony or exhibits to depositions that reveal Protected Material may
15   be separately bound by the court reporter and may not be disclosed to anyone
16   except as permitted under this Amended Stipulated Protective Order; and
17         (i)    any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20   IN OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24         (a)    promptly notify in writing the Designating Party. Such notification
25   shall include a copy of the subpoena or court order;
26         (b)    promptly notify in writing the party who caused the subpoena or order
27   to issue in the other litigation that some or all of the material covered by the
28

                                                 11
 1   subpoena or order is subject to this Amended Protective Order. Such notification
 2   shall include a copy of this Amended Stipulated Protective Order; and
 3         (c)      cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected.
 5   If the Designating Party timely seeks a protective order, the Party served with the
 6   subpoena or court order shall not produce any information designated in this action
 7   as “CONFIDENTIAL” before a determination by the court from which the
 8   subpoena or order issued, unless the Party has obtained the Designating Party’s
 9   permission. The Designating Party shall bear the burden and expense of seeking
10   protection in that court of its confidential material and nothing in these provisions
11   should be construed as authorizing or encouraging a Receiving Party in this Action
12   to disobey a lawful directive from another court.
13   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14   PRODUCED IN THIS LITIGATION
15         (a)      The terms of this Order are applicable to information produced by a
16   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
17   produced by Non-Parties in connection with this litigation is protected by the
18   remedies and relief provided by this Amended Order. Nothing in these provisions
19   should be construed as prohibiting a Non-Party from seeking additional
20   protections.
21         (b)      In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25         (1)      promptly notify in writing the Requesting Party and the Non-Party
26   that some or all of the information requested is subject to a confidentiality
27   agreement with a Non-Party;
28

                                                12
 1         (2)    promptly provide the Non-Party with a copy of the Amended
 2   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
 3   reasonably specific description of the information requested; and
 4         (3)    make the information requested available for inspection by the Non-
 5   Party, if requested.
 6         (c)    If the Non-Party fails to seek a protective order from this court within
 7   14 days of receiving the notice and accompanying information, the Receiving
 8   Party may produce the Non-Party’s confidential information responsive to the
 9   discovery request. If the Non-Party timely seeks a protective order, the Receiving
10   Party shall not produce any information in its possession or control that is subject
11   to the confidentiality agreement with the Non-Party before a determination by the
12   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
13   expense of seeking protection in this court of its Protected Material.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has
16   disclosed Protected Material to any person or in any circumstance not authorized
17   under this Amended Stipulated Protective Order, the Receiving Party must
18   immediately (a) notify in writing the Designating Party of the unauthorized
19   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
20   Protected Material, (c) inform the person or persons to whom unauthorized
21   disclosures were made of all the terms of this Order, and (d) request such person or
22   persons to execute the “Acknowledgment and Agreement to Be Bound” that is
23   attached hereto as Exhibit A.
24   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25   PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other
28   protection, the obligations of the Receiving Parties are those set forth in Federal
                                               13
 1   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 2   whatever procedure may be established in an e-discovery order that provides for
 3   production without prior privilege review. Pursuant to Federal Rule of Evidence
 4   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 5   of a communication or information covered by the attorney-client privilege or
 6   work product protection, the parties may incorporate their agreement in the
 7   stipulated protective order submitted to the court.
 8   12.   MISCELLANEOUS
 9         12.1 Right to Further Relief. Nothing in this Amended Order abridges the
10   right of any person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12   Amended Protective Order no Party waives any right it otherwise would have to
13   object to disclosing or producing any information or item on any ground not
14   addressed in this Amended Stipulated Protective Order. Similarly, no Party waives
15   any right to object on any ground to use in evidence of any of the material covered
16   by this Amended Protective Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material
19   may only be filed under seal pursuant to a court order authorizing the sealing of the
20   specific Protected Material at issue. If a Party's request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information
22   in the public record unless otherwise instructed by the court.
23   13.   FINAL DISPOSITION
24         After the final disposition of this Action, as defined in paragraph 4, each
25   Receiving Party must return all Protected Material to the Producing Party or
26   destroy such material in accordance with paragraph 4. As used in this subdivision,
27   “all Protected Material” includes all copies, abstracts, compilations, summaries,
28   and any other format reproducing or capturing any of the Protected Material.
                                               14
 1   Whether the Protected Material is returned or destroyed, the Receiving Party must
 2   submit a written certification to the Producing Party (and, if not the same person or
 3   entity, to the Designating Party) by the 30 day deadline that (1) identifies (by
 4   category, where appropriate) all the Protected Material that was returned or
 5   destroyed and (2)affirms that the Receiving Party has not retained any copies,
 6   abstracts, compilations, summaries or any other format reproducing or capturing
 7   any of the Protected Material. Notwithstanding this provision, Counsel are entitled
 8   to retain an archival copy of all pleadings, motion papers, trial, deposition, and
 9   hearing transcripts, legal memoranda, correspondence, deposition and trial
10   exhibits, expert reports, attorney work product, and consultant and expert work
11   product, even if such materials contain Protected Material. Any such archival
12   copies that contain or constitute Protected Material remain subject to this Amended
13   Protective Order as set forth in Section 4 (DURATION).
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                              15
 1   14.   Any violation of this Amended Order may be punished by any and all
 2   appropriate measures including, without limitation, contempt proceedings and/or
 3   monetary sanctions.
 4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED: 02/20/2019
 7            /s/ Etan. Z. Lorant               .
 8   Attorneys for Plaintiff DANIEL SANCHEZ
 9

10   DATED: 02/20/2019
11            /s/ Mark W. Waterman          .
12   Attorneys for Defendant MICHAEL CASE
13

14   DATED: 02/20/2019
15            /s/ J. Edwin Rathbun, Jr.         .
16   Attorneys for Defendants CITY OF LOS ANGELES, JENNIFER JEDYNAK,
17   MIGUEL ALCANTAR and JONATHAN BRITO
18

19         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21   DATED: February 20, 2019
22

23   _____________________________________
24   Rozella A. Oliver
25   United States Magistrate Judge
26

27

28

                                            16
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________________________ [print or type full address], declare under
 5   penalty of perjury that I have read in its entirety and understand the Amended
 6   Stipulated Protective Order that was issued by the United States District Court for
 7   the Central District of California on _____________ in the case of Daniel Sanchez
 8   v. City of Los Angeles, et al., United States District Court case no. CV18-04956
 9   RAO. I agree to comply with and to be bound by all the terms of this Amended
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Amended Stipulated Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Amended Stipulated Protective Order, even if such enforcement
18   proceedings occur after termination of this action. I hereby appoint
19   __________________________ [print or type full name] of
20   __________________________ [print or type full address and telephone number]
21   as my California agent for service of process in connection with this action or any
22   proceedings related to enforcement of this Amended Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: _________________________________
                                              17
